DETAILED ACTION
Status of the Claims
1.	Claims 1-20 are pending.
	Claims 1-7 are being examined in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
Status of the Rejections
2.	Rejection of claims 1-5 and 7 in view of Cho et al., Berg et al. and Bohm et al. is being modified to address new limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0033440) in view of Berg et al. (US 2012/0215277), Agrawal et al. (US 2008/0204233) and McCanna et al. (US 9,933,387).
Claim 1, Cho et al. teach a device for measuring blood glucose (Fig 1 and [0060]) comprising:
a base device (blood measuring device) [0060] comprising:
	a base unit controller circuit 210 (Fig 2 and [0066]);
	a signal generator circuit in communication with base unit controller circuit for generating a stimulus signal for conducting electrochemical analyses of samples (voltage controller 213 for applying appropriate voltage is comprised of circuit as shown in Figs 5 and 6 in communication with controller to conduct glucose determination of sample) [0069][0070][0107]-[109];
	a data acquisition portion (a measurement processing unit 214 receives signal and estimates blood glucose value, thus it is apparent the measurement unit comprises read channel to able to receive data) [0071]; and 
the base device is configured for receiving different types of modules such
as insertion determining unit, strip pattern determining unit or strip type determining unit (reads on expansion module(s)) as shown in different embodiments (see Figs 2 and 3), 
wherein the base device is configured to perform first electrochemical analysis of a sample contained on a sensor cartridge (a strip 120)  glucose measuring device measures glucose on the strip [0107]);  the first electrochemical analysis includes a stimulation process in which the stimulus signal is applied to an electrode and a read process in which response of the sample is read using the response read channel (the glucose measuring step comprises applying voltage signal to electrode [0107][0108][0109] and a measurement processing unit 214 receives signal and estimates blood glucose value, thus it is apparent the measurement unit comprises read channel to able to receive data) [0071]).
 Cho et al. teach an expansion interface comprising an expansion module such as insertion determining unit, strip pattern determining unit or strip type determining unit but do not teach the expansion interface comprises an external expansion slot configured to removable receive an expansion module. 
However, Berg et al. teach a programmer 24, a handheld medical device comprised of computer module 96 [0039], the programmer is comprised of external expansion slot 143 to receive module therein ([0054] and Fig 10). The external expansion slots are configured to easily install and remove expansion devices/modules by the user and are interconnected with CPU as taught by Agrawal et al. (see [0058][0059]).
Therefore in view of Berg et al. and Agrawal et al. teaching to modify the Cho et al. base device to include expansion module comprising an external expansion slot because it would allow the user to easily modify the base device to include different types of expansion module(s) thus providing the base device with different functionality. 
Combined teaching of Cho et al. and Berg et al. teach the expansion module(s) received in the external expansion slot coupled to controller but do not teach the expansion module configured to perform a second electrochemical analysis of the sample in which the expansion module modified the stimulation process or the read process of the device.  However, McCanna et al. teach an electrochemical sensor for measuring concentration of analyte (col. 6, ll. 15-22) comprising subjecting the detected current output to filtering circuit to remove extraneous noise from the output (read on second electrochemical analysis comprising modifying the read process) to provide a stable and scalable output to microcontroller at all times (col. 6, ll. 23-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of McCanna et al. teaching to add an expansion module comprised of filtering circuit in the Cho et al. expansion interface because expansion module comprised of filtering circuit would remove any extraneous noise from the sample response signal prior to estimating blood glucose value. 
	
Claim 2, the base device is in communication with computing device such as smart phone via communication port 1221 and comprises CPU (see Fig 12 and [0138][0178] and Fig 19).

Claim 3, the computing device i.e. smart phone has a display (see Fig 12) and processor is configured to execute user application to display graphical user interface on the display [0188][0189].

Claim 4, the computing device receives measurements results of the sample through the communication port [0138][0140].

Claim 5, the computing device transmits measurements results to networking device such as hospital server and is capable of correlating results from plurality of samples (see Fig 29 and [0221][0222].

Claim 7, Cho et al. teach the base device has a strip connector 420 having plurality of ‘n’ pins 421 and when strip is inserted, the electrodes of the strip connect to one or more pins and power is applied to each of the pins and resistance between pins is determined and strip type determining unit determines the maker and model name of the strip (see Fig 3 and [0096[0101]), thus it is examiners position, that the strip type determining unit is a bi-directional communication circuit and since it communicates with at least 10 pins (reads on read channel ), the strip type determining unit is quad-channel module.

4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. Berg et al, Agrawal et al., and McCanna et al. as applied to claim 1 above, and further in view of Hidaka et al. (US 2018/0031503).
Claim 6, Cho et al. teach voltage controller applies appropriate voltage {0069][0070] but do not teach the signal comprises a composite signal comprised of plurality of sinusoidal signals and each sinusoidal signal having different frequency. 
However, Hidaka et al. teach method that enables high accuracy electrical measurement of biological sample by applying a signal comprised of multiple frequencies (reads on plurality of sinusoidal signals having different frequency) to provide high accuracy electrical measurement (abstract and Fig 2 and [004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Hidaka et al. teaching to modify the controller of Cho et al. to apply composite signal comprised of varying frequencies because it was alternating way of detecting glucose and applying such composite signal would have yield high accuracy electrical measurement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796